MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Apr 17 2018, 9:29 am
this Memorandum Decision shall not be                                              CLERK
regarded as precedent or cited before any                                      Indiana Supreme Court
                                                                                  Court of Appeals
court except for the purpose of establishing                                        and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald C. Swanson, Jr.                                    Curtis T. Hill, Jr.
Deputy Public Defender                                    Attorney General of Indiana
Fort Wayne, Indiana
                                                          Evan Matthew Comer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Porshea N. Gentry,                                        April 17, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-21
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable Frances C. Gull,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          02D06-1507-F4-46



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-21 | April 17, 2018                           Page 1 of 7
                                        Statement of the Case
[1]   Porshea N. Gentry appeals her sentence following her convictions for dealing in

      a narcotic drug, as a Level 4 felony, and two counts of dealing in cocaine, as

      Level 5 felonies. Gentry presents a single issue for our review, namely, whether

      her sentence is inappropriate in light of the nature of the offenses and her

      character. We affirm.


                                  Facts and Procedural History
[2]   On May 18, 2015, a confidential information (“CI”) for the Fort Wayne Police

      Department (“FWPD”) purchased one-half gram of cocaine from Gentry in

      exchange for $50. And on June 9, the CI again purchased one-half gram of

      cocaine from Gentry in exchange for $50. On June 25, an officer with the

      FWPD conducted a traffic stop of a vehicle after the officer observed Gentry,

      who was the main suspect in a narcotics investigation, get into the passenger

      seat. The officer conducted a search of the vehicle and found a total of 7.2

      grams of cocaine, five plastic baggies, a digital scale with cocaine residue on it,

      and $1,447 in cash. The State charged Gentry with two counts of dealing in

      cocaine, as Level 5 felonies, and one count of possession of a narcotic drug with

      intent to deliver, as a Level 4 felony.


[3]   On October 13, Gentry pleaded guilty to all three charges. The trial court took

      Gentry’s guilty plea under advisement and placed her into the Drug Court

      Diversion Program. As a condition of her placement, Gentry agreed to appear




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-21 | April 17, 2018   Page 2 of 7
      in court as required, to report to her case manager as directed, and to comply

      with sanctions imposed by the court.


[4]   On February 22, 2016, Gentry failed to appear for a hearing. The next day, a

      warrant was issued for Gentry’s arrest. Gentry was arrested on October 30,

      2017. On November 6, the State filed a petition to terminate Gentry’s

      participation in the drug court program because Gentry had failed to complete

      ten hours of community service imposed on February 8, 2016, as a sanction for

      prior violations of drug court rules; she had failed to report for a case-

      management appointment on February 9, 2016; and she had failed to appear for

      court on February 22, 2016. The trial court terminated Gentry’s participation

      in the drug court program on November 29, 2017.


[5]   On December 6, the trial court accepted Gentry’s guilty plea, found her guilty

      as charged, and entered judgment of conviction accordingly. During the

      sentencing hearing, the trial court identified mitigating and aggravating

      circumstances and sentenced Gentry to the advisory sentences for all three

      convictions, which included six years for dealing in a narcotic drug, as a Level 4

      felony, and three years each for the two counts of dealing in cocaine, as Level 5

      felonies, to be served concurrently. This appeal ensued.


                                     Discussion and Decision
[6]   Gentry contends that her sentence is inappropriate in light of the nature of the

      offenses and her character. Indiana Appellate Rule 7(B) provides that “[t]he

      Court may revise a sentence authorized by statute if, after due consideration of

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-21 | April 17, 2018   Page 3 of 7
      the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” The

      Indiana Supreme Court has recently explained that:


              The principal role of appellate review should be to attempt to
              leaven the outliers . . . but not achieve a perceived “correct”
              result in each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). Defendant has the burden to persuade us that the
              sentence imposed by the trial court is inappropriate. Anglemyer v.
              State, 868 N.E.2d 482, 494 (Ind.), as amended (July 10, 2007),
              decision clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


      Shoun v. State, 67 N.E.3d 635, 642 (Ind. 2017) (omission in original).


[7]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell, 895 N.E.2d at 1222. Whether we

      regard a sentence as inappropriate at the end of the day turns on “our sense of

      the culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Id. at 1224.

      The question is not whether another sentence is more appropriate, but rather

      whether the sentence imposed is inappropriate. King v. State, 894 N.E.2d 265,

      268 (Ind. Ct. App. 2008). Deference to the trial court “prevail[s] unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples

      of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-21 | April 17, 2018   Page 4 of 7
[8]   The sentencing range for a Level 4 felony is two years to twelve years, with an

      advisory sentence of six years. Ind. Code § 35-40-2-5.5 (2018). And the

      sentencing range for a Level 5 felony is one year to six years, with an advisory

      sentence of three years. I.C. § 35-50-2-6. Here, the trial court identified as

      mitigating factors the fact that Gentry had accepted responsibility and that she

      had expressed remorse. And the trial court identified the following aggravating

      factors: Gentry’s criminal history, which includes two juvenile delinquency

      adjudications and seven misdemeanor convictions as an adult; that she had had

      her probation revoked three times; that she had had her suspended sentence

      revoked once; that she has a history of failed attempts at rehabilitation; and that

      she had absconded from drug court for over twenty months. Accordingly, the

      trial court sentenced Gentry to an aggregate term of six years with the

      Department of Correction.


[9]   Gentry maintains that her sentence is inappropriate in light of the nature of the

      offenses because “there is nothing aggravating about the offense facts.”

      Appellant’s Br. at 11. She further asserts that her sentence should be revised

      because the crimes were “caused by substance[-]abuse issues,” Id. at 11. First,

      to Gentry’s point that the offenses were typical of drug-dealing offenses, the

      trial court apparently agreed and imposed the advisory sentences. Second,

      officers found a total of 7.2 grams of cocaine, five clear, plastic baggies, a digital

      scale that field tested positive for cocaine, and $1,447 when they arrested

      Gentry. Based on the amount of cocaine that Gentry was bringing into the




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-21 | April 17, 2018   Page 5 of 7
       community, we cannot say that Gentry’s six-year sentence for three felony

       convictions is inappropriate in light of the nature of the offenses.


[10]   Gentry further asserts that her sentence is inappropriate in light of her character.

       She contends that her drug addiction is a “deep-seated medical condition”; that

       “addiction is something that cannot be cured through incarceration”; and that,

       “What she does not need is a prolonged prison sentence.” Id. Gentry also

       contends that her sentence in inappropriate in light of her character because a

       review of her criminal history reveals that most of her convictions are driving

       offenses. Appellant’s Br. at 11. Be that as it may, Gentry’s poor character is

       demonstrated by the fact that she had her probation revoked three times and a

       suspended sentence revoked once, and she absconded from the drug court

       program for over twenty months. Further, Gentry admits to a history of

       substance abuse, which she has been unable to overcome.1 And, as the State

       notes, Gentry is not just a user, but she is “an active dealer.” Appellee’s Br. at

       10. We cannot say that Gentry’s sentence is inappropriate in light of her

       character. Accordingly, we affirm her sentence.


[11]   Affirmed.




       1
          Gentry contends that “[h]ard statistics tell[] us that this dependency should not be considered an
       aggravating factor for the purposes of sentencing[.]” Appellant’s Br. at 11. She further contends that her
       criminal history should not be treated as an aggravating factor. To the extent that Gentry contends that the
       trial court abused its discretion when it considered those two factors as aggravating circumstances, Gentry
       has not made a cogent argument on appeal.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-21 | April 17, 2018                       Page 6 of 7
Robb, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-21 | April 17, 2018   Page 7 of 7